Citation Nr: 18100123
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-04 800
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	2
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened, and to that extent only, the appeal is granted.
Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD), and entitlement to an evaluation in excess of 20 percent for bilateral hearing loss prior to August 24, 2015, are denied.
 Entitlement to an initial 70 percent evaluation (but no higher) for PTSD is granted effective September 24, 2007.
FINDINGS OF FACT
1. In a May 2007 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for a heart disorder; the Veteran did not appeal the decision and new and material evidence was not received within the one year appeal period.
2. Evidence associated with the record since the May 2007 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.
3. The probative evidence of record does not support a finding that the Veteran has a diagnosed sleep disorder; problems sleeping are a symptom of PTSD.
4. Prior to August 24, 2015, the Veterans hearing loss was manifested by at worst Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.
5. Throughout the appeal period, the Veterans PTSD has resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

CONCLUSIONS OF LAW
1. The May 2007 rating decision denying service connection for a heart condition is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2006).
2. New and material evidence has been received and the claim seeking service connection for a heart disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).
3. The criteria for service connection for a sleep disorder are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).
4. Prior to August 24, 2015, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86 (2017).
5. The criteria for an initial disability rating of 70 percent (but no higher) for PTSD have been met since September 24, 2007.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1960 to September 1964.
In December 2017, the Veteran testified at a hearing before the Board of Veterans Appeals (Board).  A transcript of the proceeding is associated with the electronic claims file.
1.  The claim for service connection for a heart condition is reopened
The RO denied the Veterans claim of service connection for a heart condition in a May 2007 rating decision, finding no nexus between the Veterans diagnosed coronary artery disease (CAD) and service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).
The evidence received since the May 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran submitted lay statements and articles suggesting his heart condition may have been caused by and/or aggravated by his service-connected PTSD and/or hypertension.  This new evidence addresses the reason for the previous denial; that is, a nexus between the Veterans current disability and service, specifically a disability considered service connected, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.
2.  Service connection for a sleep disorder, to include as secondary to PTSD
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
In February 2009, the Veteran filed a statement indicating that since separation from service he still had nightmares and believed he had a sleep disorder, only getting a few hours of sleep a night.  At a VA examination related to his service-connected PTSD in April 2009, the Veteran related persistent difficulty falling and staying asleep.  
Private and VA treatment records do not show a clinical diagnosis of a sleep disorder.
At his hearing before the Board, the Veteran indicated he had hardly been sleeping at night, maybe 2 or 2.5 hours only.  He stated he would wake up crying due to his PTSD.  He also indicated being on dialysis that made him tired during the day.  He made no indication he had been diagnosed with a sleep disorder and as a lay person he is not competent to diagnose himself with a sleep disorder.
The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a proper diagnosis of a sleep condition, service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a sleep disorder must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss prior to August 24, 2015
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2017).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 
The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran had been in receipt of a 20 percent rating for hearing loss since August 2003.  In August 2008, he filed a claim for an increased rating. 

At a February 2009 VA examination, an audiogram yielded the following results with pure tone thresholds, measured in decibels:

	1000 Hz	2000 Hz	3000 Hz	4000 Hz
Right Ear	55	65	      70	80
Left Ear	40	70	70	75

The average decibel loss was 68 decibels in the right ear and 64 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  Because the pure tone thresholds in the right ear were all above 55 decibels, the Veteran could be considered to have had exceptional hearing loss in his right ear.  Based on Table VIA, the Veteran had Level V hearing acuity in the right ear.  Based on Table VI, the Veteran had Level II hearing acuity in the left ear.  Applying Table VII, entitlement to a 10 percent rating was demonstrated at the February 2009 examination. 
In May 2014, the Veteran sought VA treatment and indicated his hearing aids which were last fitted in 2009 were not helping him.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:
	1000 Hz	2000 Hz	3000 Hz	4000 Hz
Right Ear	40	55	      65	65
Left Ear	40	50	55	65

The average decibel loss was 56 decibels in the right ear and 53 decibels in the left ear.  Speech recognition scores were 85 percent bilaterally. Exceptional hearing loss was not demonstrated in either ear. Based on Table VI, the Veteran had Level II hearing acuity bilaterally.  Based on Table VII, entitlement to a noncompensable rating was demonstrated based on May 2014 testing.

In August 2015, the Veteran underwent another VA examination.  The Veteran reported difficulty understanding speech.  An audiogram dated yielded the following results with pure tone thresholds, measured in decibels:
	1000 Hz	2000 Hz	3000 Hz	4000 Hz
Right Ear	60	70	      80	80
Left Ear	55	75	80	80

The average decibel loss was 73 decibels bilaterally.  Speech recognition scores were 28 percent in the right ear and 30 percent in the left ear.  Exceptional hearing loss was demonstrated in both ears.  Based on Table VI, the Veteran had level XI hearing loss bilaterally.  Based on Table VIA, the Veteran had Level VI hearing acuity bilaterally.  Because use of Table VI results in the higher numeral, it appropriate to use Level XI hearing loss in Table VII, which demonstrates entitlement to a 100 percent rating.

Based on a review of the objective evidence of record in light of the statutorily mandated method of evaluating hearing disabilities, the Board finds that the audiometric findings prior to the August 24, 2015 VA examination do not demonstrate that the Veterans is entitled to a rating higher than 20 percent for hearing loss.

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well. The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veterans description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the valid audiology studies of record.  
In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD
The Veteran has been in receipt of a 50 percent rating for his PTSD since September 2007 when he initially filed a claim for service connection.
Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimants service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veterans capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiners assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 
Turning to the evidence, in March 2009 the Veteran underwent a VA examination in connection with his claim for service connection.  The Veteran described symptoms of withdrawal from social contact, suspiciousness, isolation, irritability, depression, difficulty being in crowds, and avoidance of stressful situations that might trigger memories of trauma.  He indicated he was avoidant of most people, had difficulty doing normal social activities with his family and difficulty getting along with others.  He reported having trouble sleeping for over 40 years.  He indicated he would wake up in the night frequently, fall out of bed fighting and look out the window for disturbances.  He reported depression, loss of interest, lack of social contact with others, feelings of guilt, hopelessness and having a sense of a foreshortened future.  He indicated feeling chronically depressed and unsure whether he wanted to continue with life if things are like this.  The Veteran was noted to be taking medication and attending therapy.  No hospitalizations or emergency room visits were noted.  
During the examination, the Veteran was noted to be oriented with appropriate appearance and hygiene.  He maintained good eye contact during the examination, although his affect and mood showed a flattened effect.  Communication and speech were within normal limits.  The Veteran showed impaired attention and focus.  He reported having a difficult time doing any one thing for an extended period of time and felt that he had to keep moving from thing to thing.  The Veteran denied panic attacks, although he stated he did not generally trust anyone.  There was no report of delusions or hallucinations.  Judgment and abstract thinking were normal.  Moderate memory loss was indicated.  The Veteran indicated difficulty dealing with learning new information and remembering details of his day to day life without significant reminders and support.  Homicidal ideation was absent.  
The examiner opined that the psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  The examiner noted the following in support of this opinion: suicidal ideation; obsessional rituals were present and were severe enough to interfere with routine activities, to include getting up at night to check on things; near continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.
In July 2009, the Veteran sought VA treatment for nightmares.  His symptoms were noted to include sustained depressed mood, insomnia, poor concentration and low energy.  He denied suicidal or homicidal ideation, but endorsed feeling hopeless, helpless and worthless.  He denied manic or psychotic symptoms.  Although chronic worry was noted, anxiety attacks were denied.  The Veteran also reported flashbacks, hyperarousal and avoidance.
In October 2009, he sought treatment again.  He denied suicidal ideation stating that he did not want to hurt himself.  He was cooperative and interacted with the social worker readily.  His mood appeared mildly depressed.  His speech was within normal limits and he had good eye contact.  Intellectual functioning appeared average and insight and judgment appeared fair.  The Veteran reported depression, difficulty sleeping, feelings of hopelessness and helplessness, loss of interest and lack of concentration. 
In December 2009, the Veteran indicated feeling depressed and that he had no energy and was feeling lonely.  He denied suicidal and homicidal ideation.
In a June 2010 VA treatment record, the Veteran indicated his mood was ok and denied suicidal or homicidal ideation.  He indicated he was having occasional sleeping trouble and had been prescribed sleeping pills by psychiatry.
In June 2010, service connection for PTSD was granted with an evaluation of 50 percent assigned.  
In an October 2010 psychiatry note, the Veteran noted being depressed due to his worsening heart condition and lonely because he had no friends.  It was noted he enjoyed wood working and making ceramics.  He noted being ready to die so he could be buried with his wife who passed away 15 years previously.  However, he denied intent or plan to commit suicide.  The Veteran was appropriately groomed.  He was cooperative and no abnormal movements were noted.  His speech was normal.  His mood was mildly depressed and his intellectual functioning appeared average.  He was deemed to be at low imminent risk of suicide as he was not currently suicidal and was future oriented.
Following a notice of disagreement, the Veteran underwent another examination in January 2011.  He indicated he still had nightmares.  His symptoms were noted to be moderate and ongoing.  He denied being suicidal or homicidal.  He described current symptoms as sleep difficulty, nightmares and hypervigilance.  He indicated daily fatigue, self-isolation, feeling angry, depressed and always upset.  He indicated getting scared if someone was walking behind him and that he felt jumpy and nervous if around a crowed.  He stated he did not socialize except with his immediate family. Orientation was within normal limits.  Appearance and hygiene were appropriate.  Communication and speech were within normal limits.  Panic attacks were absent.  The Veteran indicated suspiciousness toward people.  Obsessive-compulsive behavior was absent.  His thought process was noted to be appropriate without hallucinations or delusions.  The Veteran was able to understand directions and did not exhibit slowness of thought.  Memory was noted to be normal.  The Veteran indicated he isolated himself from social involvement except within his 2 sons when he was able to see them.  The examiner opined that the psychiatric disability resulted in occupational and social impairment with an inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.
In a March 2011 statement, the Veteran indicated he thought about suicide often.  He stated he had lost his wife and son to cancer and felt that he had no reason to continue living.  
In a December 2012, psychiatry note, the Veteran indicated stress around the holidays.  He reported intermittent insomnia with total sleep time of 5 to 6 hours.  He denied suicidal ideation and nightmares.  
In a March 2013 psychiatric outpatient note, the Veterans mood was noted to be mildly depressed.  He again reported intermittent insomnia and nightmares 2 to 3 times per week.  He denied problems with concentration, but noted his energy level was low.  The Veteran was noted to be calm and cooperative.  He did not have abnormal psychomotor activity.  He was oriented and his thought processes were logical.  He denied suicidal or homicidal ideation.  It was noted he continued to live alone.
In a December 2013 psychiatry outpatient note, the Veteran indicated he felt more down during the holidays and continued to have nightmares and flashbacks several times a week.  He indicated disliking medication and that he only took Prazosin occasionally for sleep.  He indicated keeping busy with painting and that he had no problems with energy or appetite.  He denied thoughts or plan of harming himself or others.  He was in no acute distress with good hygiene.  His speech was normal with good eye contact.  Hallucinations, delusions and paranoia were absent.  His memory and concentration were noted to be intact.
In May 2014, the Veteran underwent another VA examination.  It was noted his PTSD was chronic and moderate which caused occupational and social impairment with reduced reliability and productivity.  It was noted the Veterans wife died from brain cancer in 1993 and his oldest son also died from brain cancer at the age of 18.  The Veteran reported having been in a relationship for the past 18 months which was noted to be harmonious and stable.  He remained close to his living sons.  He denied suicidal or homicidal ideation.  The Veteran engaged the examiner in a cooperative, friendly, and polite manner and maintained good eye contact.  Speech was normal.  Reaction time to questions was normal.  Mood and affect were anxious, but appropriate to the situation.  There was no evidence of psychomotor agitation or retardation.  The Veteran was alert and memory was intact.  Attention and concentration were good.  Symptoms were noted to include depressed mood, anxiety, chronic sleep impairment and difficulty in adapting to stressful circumstances.  
In his May 2014 Form 9, the Veteran stressed that he did not live with his significant other and had no close relationships other than his girlfriend and sons and it had been that way for better than 60 years.
In a May 2015 psychiatric outpatient note, the Veteran noted he still missed his late wife.  He denied hallucinations.  He was well groomed and cooperative without psychomotor abnormality.  Speech was normal without flight of ideas.
In an August 2016 psychiatry outpatient note, the Veteran indicated being okay.  He continued on medications for sleep and this helped him.  He stated he felt chronically lonely and missed his deceased wife and son.  He denied major depressive symptoms, but endorsed on and off mild depression.  He denied suicidal or homicidal ideation and continued to enjoy making ceramic art and working with porcelain.  He indicated going out to eat and meeting friends and keeping himself busy.  He denied nightmares or flashbacks.  
In August 2017, the Veteran underwent a PTSD Assessment Summary.  It was noted he was dressed appropriately and his hygiene was adequate.  His verbal skills were normal and memory intact.  Although he had difficulty hearing, his speech was normal and his thoughts were lucid and goal-oriented.  His affect was depressed and mood was okay.  There was no evidence of psychosis.  Suicidal and homicidal ideations were not reported.  It was indicated that at the time, his reports of depression and isolation (as a result of losing his wife and son to brain cancer over thirty years ago) were more pronounced than his PTSD symptoms.
In an October 2017 psychiatry outpatient note, the Veteran indicated he was continuing to take medication for his mood and to assist sleep.  He denied suicidal ideation, homicidal ideation, paranoia or delusions.  He indicated continuing to live alone.  He was appropriately groomed.  Speech was normal.  He was mildly anxious.  His recent and remote memory was intact. 
At his December 2017 hearing before the Board, the Veteran indicated he was hardly sleeping at night.  He indicated waking up scared and crying sometimes due to his PTSD.  He indicated not having much of a social life beyond his sons.  He indicated he had been going to a ceramics class, but the shop closed so now he hardly had any social life at all.  He indicated getting bored in his one room apartment and going out sometimes for a small walk.  He stated he would go to a shopping center or the movies.  He reported mood swings and depression.  He also indicated it was hard to associate with other people given his health problems. 
Upon careful review of the evidence of record, the Board finds that throughout the appeal period the Veterans PTSD has resulted in occupational and social impairment with deficiencies in most areas.  While some reports have indicated a lesser degree of impairment, the Veterans condition appears to fluctuate and it is difficult to determine the degree of overall impairment.  Given the above, the Board resolves reasonable doubt in the Veterans favor and finds that a 70 percent rating is warranted for the entirety of the appeal.  Of note, the Veteran was originally awarded service connection for PTSD in June 2010.  He filed a timely notice of disagreement with the rating assigned in March 2011.  A statement of the case was issued and he timely perfected his appeal.  Thus, this is a claim for a higher initial rating dating back to September 24, 2007.   
Regarding impairment, the March 2009 VA examiner found the psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood, the criteria for a 70 percent rating, noting multiple examples of symptoms demonstrative of such a rating that were found on examination.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  In a March 2011 statement, the Veteran again reported thinking about suicide often, which he states he told the January 2011 VA examiner.  The May 2014 VA examiner also found difficulty in adapting to stressful circumstances which can be demonstrative of a 70 percent rating.  
Examination reports, treatment records, and the Veterans own statements do not reflect total occupational and social impairment at any point.  While suicidal ideation has been present during the course of the appeal, it has also been denied on multiple occasions as has homicidal ideation.  Overall, the record is against a finding that the Veteran is a persistent danger of hurting himself or others.  Neither is there gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, at all appointments and examinations, as well as at his hearing before the Board, his speech was logical and normal, he has appeared oriented to all spheres, memory loss was no more than moderate and there was no indication he was neglecting hygiene.  Grossly inappropriate behavior was not reported or found at any examination or in VA treatment records and the Veteran denied and did not present any signs of psychotic thought content/process problems.  His judgment and abstract thinking were not impaired.  The Veteran has also described intact relationships with his sons, a significant other, and some friends.  Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, entitlement to a rating in excess of 70 percent has not been demonstrated.
In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
REMANDED ISSUES
The issues of entitlement to service connection for a heart disorder, to include as secondary to PTSD or hypertension and entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 24, 2015 are remanded for additional development.
Private medical records show that the Veteran had a heart attack in February 2001 with subsequent coronary artery bypass graft and diagnosis of coronary artery disease (CAD).  He has had a pacemaker since 2004 and other heart problems as outlined in his treatment records.  Service connection for this condition was denied in May 2007 because the record did not suggest a nexus to military service in the 1960s.  The Veteran now contends that his CAD was caused by or aggravated beyond its natural progression by his service-connected PTSD and/or hypertension.  The record contains a July 2009 private medical opinion from a Dr. E.W. indicating that the added stress of his PTSD, in all likelihood, has had a significant impact on his overall health.  In March 2011, the Veteran submitted articles indicating that PTSD is linked to cardiovascular disease and that heart disease risk in older men is increased by PTSD.  In August 2015, the Veteran underwent a VA examination and an opinion was obtained regarding whether it was at least as likely as not that his valvular heart disease was proximately due to or a result of his service-connected PTSD and/or hypertension.  At the December 2017 hearing before the Board, the Veterans representative urged that the proper question was whether the Veterans CAD was aggravated or caused by his hypertension or his PTSD.  The Board finds it appropriate to remand for an addendum opinion to specifically address CAD.
The issue of entitlement to a TDIU prior to August 24, 2015 is inextricably intertwined with the Veterans claim for service connection for a heart condition.  Evidence suggests that after service, the Veteran worked as an aircraft maintenance mechanic for 20 years and retired in 2001 following a heart attack and did not work again due to his heart condition.   
The matters are REMANDED for the following action:
1.  Refer the Veterans VA claims file to the VA examiner who conducted the August 2015 VA examination, or another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veterans heart condition, specifically coronary artery disease (CAD).
If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
Thereafter, the examiner must address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veterans CAD, or any other diagnosed heart condition, was (1) caused or (2) aggravated beyond its natural progression by his service-connected PTSD and/ or his service-connected hypertension.
Opinions as to causation and aggravation must be rendered relating to both PTSD and hypertension.
If aggravation is found the examiner is asked to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  
The examiner is asked to provide a rationale for the opinions provided.  
2.  When the development requested has been completed, readjudicate the Veterans claims, to include consideration of entitlement to a TDIU prior to August 24, 2015.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide him an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

